MARSHALL, J.
This is an appeal from an order of the circuit court sustaining a motion to quash an execution. This is the ejectment suit, referred to in the *211case just decided and reported at page 186 of this volume, of Mary B.' White v. Martha E. Smith et ah, by the trustee, Ittel, with whom are joined the cestuis que trust, for the possession of lot 1, by virtue of the deed of trust of November 23, 1896. The plaintiffs obtained judgment in the circuit court, and Mrs. White appealed to this court. She did not prosecute that appeal, and it was dismissed for failure, and thereupon the plaintiffs caused an execution to issue thereon. In the meantime the suit in equity of White v. Smith, aforesaid, was instituted. Mrs. White moved to quash the execution in this case, and the trial court sustained the motion.
Standing alone' there is no valid ground shown by this record for the judgment in this case. But inasmuch as the deed of trust under which the plaintiff alone would he entitled to a judgment in this case, has been cancelled and the enforcement of this judgment enjoined and this execution quashed in the case of White v. Smith, supra, it would be an idle thing to set aside the judgment in this ease sustaining the motion to quash this execution.
The judgment of the circuit court is therefore affirmed.
All concur.